This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0737

                             In the Matter of the Petition of
                             Melvin J. Cummins for an Order
                              Determining Boundary Lines.

                                Filed February 2, 2015
                   Affirmed in part, reversed in part, and remanded
                                    Johnson, Judge

                              Hubbard County District Court
                                File No. 29-CV-11-1453

Thomas B. Olson, Katherine L. Wahlberg, Olson & Lucas, P.A., Edina, Minnesota (for
appellant Melvin J. Cummins)

Paul Haik, Krebsbach and Haik, Ltd., Minneapolis, Minnesota (for respondents Randall
Urdahl, Anthony Urdahl, and Jill Urdahl)

       Considered and decided by Schellhas, Presiding Judge; Johnson, Judge; and

Stoneburner, Judge.

                         UNPUBLISHED OPINION

JOHNSON, Judge

       This appeal arises from a boundary dispute. Appellant Melvin J. Cummins seeks

to establish that a fence is the boundary between his property and property owned by

respondents Randall Urdahl, Anthony Urdahl, and Jill Urdahl (the Urdahls). Cummins’s

petition is based on the theory of boundary by practical location. Before trial, the district

       
       Retired judge of the Minnesota Court of Appeals, serving by appointment
pursuant to Minn. Const. art. VI, § 10.
court sua sponte concluded that Cummins’s petition is barred by the doctrine of laches.

The district court subsequently denied the Urdahls’ motion for sanctions. We conclude

that the district court erred by applying the laches doctrine to bar Cummins’s claim. We

also conclude that the district court did not err by denying the Urdahls’ motion for

sanctions. Therefore, we affirm in part, reverse in part, and remand for trial.

                                          FACTS

       The facts relevant to the ultimate determination of this case are relatively

complicated. For purposes of this non-precedential opinion, we will provide only an

outline of the procedural history of the case and a brief summary of the facts that are

necessary to resolve the issues raised on appeal.

       Cummins owns a 57-acre parcel of land in Hubbard County that is located north of

Sixth Crow Wing Lake and south of state highway 34. Cummins acquired the property in

2001 from Gene Rugroden, who acquired it in 1993 from John and Carol Raun, who

acquired it in 1983 from Vernon Vogt, who acquired it in 1962 from Charles and Eva

Rohrer, who acquired it in 1953.

       The Urdahls own a parcel of land that lies to the west of Cummins’s property and

is somewhat smaller than Cummins’s parcel but runs south to the shoreline of the lake.

The Urdahls’ parcel is within a development known as North Oaks, which was

subdivided by one of their predecessors in interest in the 1980s. The Urdahls acquired

the property in 2005 from Robert and Susan Panzer, who acquired it in 1996 and 1997

from Palmer and June Peterson, who acquired it in 1982 from Carl and Emma Knutson,

who began acquiring it in 1946.


                                             2
       Cummins and the Urdahls share a boundary that runs north and south for 580 feet.

The essence of the parties’ dispute is the location of that boundary.           Cummins

commenced this action in November 2011 by filing a petition pursuant to section 508.671

of the Minnesota Statutes. His petition seeks to establish that the boundary between his

property and the Urdahls’ property is a fence that runs north and south. He relies on the

theory of boundary by practical location. The Urdahls contend that the boundary is the

government lot line, which is marked by monuments that correspond to the original

government survey, and is parallel to and approximately 39 feet to the east of the fence.

Thus, the disputed parcel is a rectangle that is 39 feet wide, east to west, and 580 feet

long, north to south.

       In July 2012, the Urdahls moved to dismiss the petition. The district court denied

the motion in October 2012. The Urdahls filed a motion for summary judgment in

November 2012, and Cummins filed a cross-motion for summary judgment in December

2012. The district court denied both summary-judgment motions in February 2013.

       In July 2013, Cummins renewed his summary-judgment motion. In November

2013, the district court denied Cummins’s renewed motion for summary judgment. In

addition, the district court sua sponte concluded that Cummins’s petition is barred by the

doctrine of laches. The district court administrator entered judgment for the Urdahls. In

December 2013, Cummins moved for reconsideration. The district court denied the

motion for reconsideration in March 2014. In the same order, the district court denied the

Urdahls’ motion for sanctions.




                                            3
      Cummins appeals from the dismissal of his petition, the denial of his motion for

reconsideration, and the adverse judgment. The Urdahls cross-appeal from the district

court’s order denying their motion for sanctions.

                                    DECISION

      The doctrine of boundary by practical location is used to resolve disputes between

private parties regarding a boundary between their respective properties.      Slindee v.

Fritch Invs., LLC, 760 N.W.2d 903, 907 (Minn. App. 2009).

             A party can establish a boundary by practical location in three
             ways: (1) by acquiescing in the boundary for a sufficient
             period of time to bar a right of entry under the statute of
             limitations; (2) by expressly agreeing with the other party on
             the boundary and then by acquiescing to that agreement; or
             (3) by estoppel.

Id. (citing Theros v. Phillips, 256 N.W.2d 852, 858 (Minn. 1977)).

      Cummins’s petition is based on the theory of boundary by practical location by

acquiescence. Acquiescence requires actual or implied consent to some action by the

disseizor, such as erecting a fence or some other physical boundary, and acknowledgment

of that boundary by the disseized. LeeJoice v. Harris, 404 N.W.2d 4, 7 (Minn. App.

1987). The boundary line must be “certain, visible, and well-known” to demonstrate

acquiescence in a boundary location. Ruikkie v. Nall, 798 N.W.2d 806, 819 (Minn. App.

2011) (quoting Beardsley v. Crane, 52 Minn. 537, 546, 54 N.W. 740, 742 (1893)), review

denied (Minn. July 19, 2011). A person alleging a boundary-by-practical-location claim

(hereinafter BPL claim) also must prove “by evidence that is clear, positive, and

unequivocal that the alleged property line was acquiesced in for a sufficient length of



                                            4
time to bar a right of entry under the statute of limitations,” which is 15 years. Britney v.

Swan Lake Cabin Corp., 795 N.W.2d 867, 872 (Minn. App. 2011) (quotations omitted);

see also Minn. Stat. § 541.02 (2014).

                                         I. Laches

       Cummins argues that the district court erred by concluding that his BPL claim is

barred by the doctrine of laches. Cummins challenges the district court’s decision on

both procedural and substantive grounds. As a matter of procedure, he contends that the

district court erred by not giving him notice that it would consider disposing of the case

before trial based on laches. Indeed, the Urdahls did not have a motion pending before

the district court, and they had not previously made a motion based on laches, though

they had pleaded laches as an affirmative defense in their answer. As a matter of

substance, Cummins contends that the doctrine of laches does not apply. We will begin

our analysis by considering Cummins’s substantive argument.

       “Laches is an equitable doctrine that prevents one who has not been diligent in

asserting a known right from recovering at the expense of one who has been prejudiced

by the delay.”    Carlson v. Ritchie, 830 N.W.2d 887, 891 (Minn. 2013) (quotation

omitted). The application of the doctrine of laches usually depends on the facts of the

case. Aronovitch v. Levy, 238 Minn. 237, 242, 56 N.W.2d 570, 574 (1953). In deciding

whether to apply laches, a court must determine “whether there has been such an

unreasonable delay in asserting a known right, resulting in prejudice to others, as would

make it inequitable to grant the relief prayed for.”        Carlson, 830 N.W.2d at 891

(quotation omitted).    However, “lapse of time is only one of the elements to be


                                             5
considered . . . [as] [m]ere delay does not constitute laches, unless the circumstances were

such as to make the delay blamable.” Elsen v. State Farmers Mut. Ins. Co., 219 Minn.

315, 321, 17 N.W.2d 652, 656 (1945) (internal citation and quotation omitted). “[A]

party is not guilty of laches until he discovers the mistake, or until he is chargeable with

knowledge of facts from which, in the exercise of proper diligence, he ought to have

discovered it.”   Clark v. Reddick, 791 N.W.2d 292, 294 (Minn. 2010) (quotation

omitted). Laches is not “‘a mere matter of time; but principally a question of the inequity

of permitting the claim to be enforced.’” Kahnke v. Green, 695 N.W.2d 148, 152 (Minn.

App. 2005) (emphasis omitted) (quoting Ward v. Sherman, 192 U.S. 168, 177, 24 S. Ct.

227, 230 (1904)). This inequity must be “‘founded upon some change in the condition or

relations of the property or the parties.’” Id. (quoting Ward, 192 U.S. at 177, 24. S. Ct. at

230). Laches applies if “‘a court of equity finds that the position of the parties has so

changed that equitable relief cannot be afforded without doing injustice, or that the

intervening rights of third persons may be destroyed or seriously impaired.’” Id. at 153

(quoting Ward, 192 U.S. at 177, 24 S. Ct. at 230). This court applies an abuse-of-

discretion standard of review to a district court’s summary-judgment decision based on

laches. Jackel v. Brower, 668 N.W.2d 685, 690 (Minn. App. 2003), review denied

(Minn. Nov. 25, 2003); see also Lloyd v. Simons, 97 Minn. 315, 317, 105 N.W. 902, 903

(1906).

A.     Torrens Registration System

       The district court’s laches analysis was based in substantial part on the fact that the

Petersons and Emma Knutson had registered the North Oaks subdivision with Hubbard


                                              6
County’s Torrens registration system. The district court reasoned that the registration

conclusively established the boundary between the parties’ properties as the government

lot line. In its order denying Cummins’s motion for reconsideration, the district court

stated that “boundary lines can be determined and established pursuant to an initial

Torrens registration proceeding” and, thereafter, “a petition which seeks to alter those

boundaries [under section 508.671] is an attack upon the certificate of title of the

adjoining lands.”

      The district court’s analysis is incorrect. The Torrens system is a system of title

registration that simplifies the conveyance of land. Ruikkie, 798 N.W.2d at 820; see also

generally John L. McCormack, Torrens & Recording: Land Title Assurance in the

Computer Age, 18 Wm. Mitchell L. Rev. 61 (1992). The registration system provides a

means to determine the state of a property’s title through the examination of one

document, the certificate of title. Id. at 80. Notwithstanding the purpose of the Torrens

system, a Torrens certificate does not conclusively establish the boundaries of a parcel.

Under the Torrens Act,

             No title to registered land in derogation of that of the
             registered owner shall be acquired by prescription or by
             adverse possession, but the common law doctrine of practical
             location of boundaries applies to registered land whenever
             registered. Section 508.671 shall apply in a proceedings
             subsequent to establish a boundary by practical location for
             registered land.

Minn. Stat. § 508.02 (2014). Cummins filed a petition to determine boundary lines

pursuant to section 508.671, which provides:




                                           7
             An owner of registered land having one or more common
             boundaries with registered or unregistered land or an owner
             of unregistered land having one or more common boundaries
             with registered land may apply by a duly verified petition to
             the court to have all or some of the common boundary lines
             judicially determined.

Minn. Stat. § 508.671, subd. 1 (2014). This court has held that boundary issues may be

determined by proceedings under section 508.671:

                     The registration of title to land does not in and of itself
             eliminate questions of survey or boundary. Neither a plat nor
             a registered land survey constitutes a proceeding subsequent
             requiring notification of other potentially interested parties.
             We also note that plats of registered land are not the
             equivalent of registered land surveys . . . . The issuance of
             certificates of title simply reflects the transactions of Torrens
             land using platted or other legal descriptions with whatever
             problems infect them.

                     Furthermore, section 508.671 expressly permits a
             district court to alter existing certificates of title based on its
             establishment of the boundaries. Once the district court
             issues an order judicially determining boundaries, the
             registrar of titles enters a memorial on the certificates of title
             to the adjoining lands showing which boundary lines have
             been determined. Caselaw provides that such subsequent
             determination of boundaries does not constitute an
             impermissible attack on the Torrens system.

Ruikkie, 798 N.W.2d at 820-21 (citations omitted); see also Minn. Stat. § 508.671,

subd. 2. These authorities demonstrate that the Torrens registration system does not

preclude Cummins from asserting a BPL claim.

      The district court relied on In re Hauge, 766 N.W.2d 50 (Minn. App. 2009), in

determining that Cummins’s petition was an attack on the certificate of title. In Hauge,

this court concluded that a petition in proceedings subsequent to an initial registration



                                             8
was not a collateral attack on a certificate of title because the boundaries of the adjoining

registered land had not been determined in a Torrens proceeding in which the adjoining

land was registered. Id. at 55-56. In this case, the district court considered this court’s

conclusion in Hauge in the converse, determining that a section 508.671 petition that

seeks to alter a boundary line that was determined in an initial Torrens proceeding is a de

facto attack on the certificate of title. To the contrary, the applicable rule of law is

reflected in Ruikkie, which recognizes that “[t]he registration of title to land does not in

and of itself eliminate questions of survey or boundary.” 798 N.W.2d at 820.

       Thus, the district court erred to the extent that its laches analysis gave conclusive

effect to the Torrens registration.

B.     Delay

       The district court’s laches analysis also is based in substantial part on its

determination that Cummins unreasonably delayed in seeking relief.

       The district court’s analysis of Cummins’s purported delay in seeking relief is

based on two prior events. First, one of Cummins’s predecessors in interest, Rugroden,

developed a subdivision in the 1990s that is known as Skie Lark, which lies to the south

of Cummins’s property. The surveyor whom Rugroden hired to plat the Skie Lark

subdivision determined that the western boundary of the subdivision was the same

government lot line, albeit a segment of the line that lies to the south of Cummins’s

property. Second, Cummins was a party to a different lawsuit involving a segment of the

same government lot line that lies to the north of his property. In 2007, Lisa Smith, who

owns property to the west of Cummins’s property and to the north of the Urdahls’


                                             9
property, sued Cummins for trespass and ejectment, relying on the government lot line.

Cummins alleged a counter-claim of boundary by practical location, relying on the fence.

After a trial, the district court presiding over that case found in favor of Cummins on his

counter-claim and entered judgment in his favor.

      In this case, the district court reasoned that, when the Skie Lark subdivision was

platted and registered in 1993 and 1994, Cummins’s predecessors in interest “had ample

notice of the constructive fraud that occurred during the North Oaks Torrens

Registration,” such that they should have inquired about the boundary line at that time.

The district court also reasoned that Cummins should have inquired into the matter after

he hired a surveyor to conduct surveys of his property in 2003 and 2005. The district

court further reasoned that Cummins should have sought to join the Urdahls in the

previous lawsuit that was commenced by Smith.

      Cummins’s primary contention with respect to the issue of delay is that the

doctrine of laches is incompatible with the theory of boundary by practical location,

which cannot be alleged unless and until 15 years have passed. See Minn. Stat. § 541.02.

To prevail on a BPL claim, a plaintiff must prove clearly, positively, and unequivocally

that the alleged property line was acquiesced to for the statutorily required 15-year

period. Britney, 795 N.W.2d at 872. In light of the requirement of a 15-year period of

acquiescence, a period of acquiescence that is longer than 15 years presumably would

make a BPL claim stronger. The district court’s reasoning is based on the premise that, at

some point in time beyond the 15-year minimum, a BPL claim becomes weaker by the

passage of time. Neither the district court nor the Urdahls have identified any caselaw in


                                            10
support of such reasoning. It appears that the district court’s laches analysis is simply

inconsistent with the law of boundary by practical location. If so, that reason alone

would compel the conclusion that the district court erred by concluding that Cummins’s

BPL claim is barred by laches.

       But we need not decide whether laches ever can be applied to a BPL claim

because it is sufficient to resolve this appeal on the facts of this case. Even if we were to

accept the district court’s premise, we nonetheless would conclude that Cummins did not

unreasonably delay the commencement of this action to such an extent that dismissal is

appropriate.   For laches to apply, there must exist “such an unreasonable delay in

asserting a known right . . . as would make it inequitable to grant the relief prayed for.”

Harr v. City of Edina, 541 N.W.2d 603, 606 (Minn. App. 1996) (quotation omitted).

Mere delay is not enough; the delay must be “blamable.” See Elsen, 219 Minn. at 321,

17 N.W.2d at 656 (quotation omitted). In this case, the record does not support a

determination that Cummins engaged in unreasonable delay. Cummins’s predecessors

cannot be blamed for not filing a petition sooner because there is no conclusive evidence

that they actually knew of the North Oaks Torrens registration or were informed that the

fence was not shown on the North Oaks plat as the boundary.               Furthermore, the

circumstances do not compel the conclusion that Cummins unreasonably delayed in

pursuing the action. He received survey certificates showing the government lot line as

the surveyed boundary in 2003 and 2005. Smith commenced her action against Cummins

in 2007, and that action was not concluded until 2008. Cummins commenced the present




                                             11
action only three years later. In the context of a BPL claim, these facts do not support a

finding of unreasonable delay.

         Cummins further contends that the district court did not identify any prejudice

suffered by the Urdahls due to delay. Because we have concluded that Cummins did not

unreasonably delay in commencing this action, we need not go further in our laches

analysis. See Modjeski v. Federal Bakery of Winona, Inc., 307 Minn. 432, 439, 240

N.W.2d 542, 546 (1976). Nonetheless, Cummins’s contention concerning prejudice is

valid.

               It is a circumstance of importance, in determining whether a
               plaintiff has been guilty of laches, that the situation of the
               parties has changed, or that material witnesses have died, or
               that because of lapse of time evidence has otherwise been
               lost, so that the ascertainment of the essential facts is made
               difficult, and the exact facts upon which the rights of the
               parties depend must necessarily be in doubt.

Aronovitch, 238 Minn. at 243, 56 N.W.2d at 574. Remnants of the fence still are visible.

Although the Knutsons died before commencement of the present action, Cummins

produced affidavits executed by a son and grandson stating that the Knutsons believed

the fence to be the boundary. Although the surveyor hired by the Petersons to plat North

Oaks died before commencement of the present action, his survey survives him. The

Urdahls have not identified any evidence that has been lost due to the lapse of time or

identified any way in which ascertaining the essential facts has been made more difficult

by delay.

         Thus, we conclude that the district court erred by concluding that Cummins’s

petition is barred by the doctrine of laches.


                                                12
C.     Alternative Grounds

       The Urdahls argue that, even if the district court erred by dismissing the petition

on the basis of laches, this court nonetheless should affirm the judgment on any of three

alternative grounds, each of which the Urdahls presented to the district court in their

motion for summary judgment.1

       1.     Section 508.28

       The Urdahls argue that Cummins’s petition is barred by the six-month limitations

period in section 508.28. The Urdahls made this argument in their motion to dismiss.

The district court concluded that section 508.28 does not bar Cummins’s petition.

       The statute provides, in relevant part:

              No action or proceeding for the recovery of any right, title,
              interest, or estate in registered land adverse to the title
              established by any original decree of registration hereafter
              entered shall be maintained, unless such action is commenced
              within six months from the date of such original decree.




       1
        The Urdahls are entitled to appellate review of the district court’s denial of their
motion for summary judgment because they presented certain arguments to the district
court and are re-asserting those arguments on appeal as alternative grounds for upholding
the district court’s judgment. See Day Masonry v. Independent Sch. Dist. 347, 781
N.W.2d 321, 331 (Minn. 2010). We note that Cummins argues that the district court
erred by denying his motion for summary judgment. As a general rule, an order denying
a motion for summary judgment is not reviewable on appeal, except “on an appeal from a
judgment.” Thuma v. Kroschel, 506 N.W.2d 14, 19 (Minn. App. 1993), review denied
(Minn. Dec. 14, 1993). But to be reviewable, the order denying the summary-judgment
motion must “involv[e] the merits or affect[] the judgment.” Minn. R. Civ. App. P.
103.04. The issues on which Cummins seeks appellate review (i.e., the elements of proof
on his BPL claim) are different from the reasons why the district court entered judgment
in the Urdahls’ favor (i.e., laches). Thus, we may not review the district court’s denial of
Cummins’s motion for summary judgment.

                                             13
Minn. Stat. § 508.28 (2014). The Urdahls contend that Cummins’s petition attacks the

Torrens registration of North Oaks by attempting to change the boundary line from the

government lot line to the fence.

       Cummins is not challenging the registration decree or the certificate of title issued

pursuant to the decree. See Minneapolis & St. Louis Ry. Co. v. Ellsworth, 237 Minn. 439,

444-45, 54 N.W.2d 800, 804 (1952). Rather, Cummins is requesting a determination of a

boundary by practical location. “The six-month limitation of actions set forth in section

508.28 applies to decrees of registration and original certificates of title issued pursuant

to the decree, not to the filing of registered land surveys.” Hauge, 766 N.W.2d at 54-55.

Contrary to the Urdahls’ argument, “chapter 508 establishes no limitation of actions to

challenge registered land surveys or to determine legal descriptions or boundary lines not

judicially determined in a Torrens proceeding.” Id. at 55. Thus, the district court did not

err by concluding that the six-month limitation in section 508.28 does not bar Cummins’s

petition.

       2.     Section 541.02

       The Urdahls also argue that Cummins cannot satisfy the requirements of section

541.02. The Urdahls made this argument in their summary-judgment motion. The

district court concluded that the petition is not barred by section 541.02.

       The statute provides, in relevant part:

              No action for the recovery of real estate or the possession
              thereof shall be maintained unless it appears that the plaintiff,
              the plaintiff’s ancestor, predecessor, or grantor was seized or
              possessed of the premises in question within 15 years before
              the beginning of the action.


                                             14
Minn. Stat. § 541.02. The Urdahls contend that Cummins and his predecessors did not

possess the disputed property for a continuous 15-year period before Cummins’s

commencement of the action.

       Contrary to the Urdahls’ argument, possession is not an element of establishing a

BPL claim. See Pratt Inv. Co. v. Kennedy, 636 N.W.2d 844, 849 (Minn. App. 2001).

“To acquire land by practical location of boundaries by acquiescence, a person must

show by evidence that is clear, positive, and unequivocal that the alleged property line

was acquiesced in for a sufficient length of time to bar a right of entry under the statute of

limitations,” which is 15 years. Britney, 795 N.W.2d at 872 (quotations omitted); see

also Amato v. Haraden, 280 Minn. 399, 403, 159 N.W.2d 907, 910 (1968). “The

acquiescence required is not merely passive consent, but conduct from which assent may

be reasonably inferred.”      Pratt, 636 N.W.2d at 850.          Whether Cummins and his

predecessors possessed the property for 15 years immediately before the commencement

of the suit is not dispositive. See id. at 849.

        The record contains substantial evidence of acquiescence, beginning no later than

when the Knutsons purchased the property.              Cummins introduced evidence that the

preceding owners of both Cummins’s property and the Urdahls’ property treated the

fence as the boundary line. For example, he introduced affidavits executed by a son and

a grandson of the Knutsons, who stated that the Knutsons always regarded the fence as

their eastern boundary and relied on the fence to contain their herd of cattle. Cummins

also introduced an affidavit of Vogt, who purchased the property in 1962, who stated that



                                                  15
he believed that the path along the east side of the fence was on his property and that he

posted “No Trespassing” signs to deter the public from using the path to access the lake.

Cummins’s evidence spans a period of more than 15 years. Thus, the district court did

not err by concluding that section 541.02 does not bar Cummins’s petition.

       3.     Monuments

       The Urdahls further argue that Cummins’s petition failed to state a claim upon

which relief can be granted because the monuments that follow the government land

survey are conclusive evidence of the boundary. The Urdahls made this argument in

their motion to dismiss. The district court concluded that Cummins’s petition stated a

claim for relief, notwithstanding the monuments marking the government lot line.

       The Urdahls rely on Wojahn v. Johnson, 297 N.W.2d 298 (Minn. 1980), in which

the supreme court stated, “When a fence is claimed to represent a boundary line under an

acquiescence theory, one of the most important factors is whether the parties attempted

and intended to place the fence as near the dividing line as possible.” Id. at 305. The

district court in that case ultimately found that the plaintiff’s evidence was too

“amorphous” to support a finding of boundary by practical location, and the supreme

court affirmed. Id. The procedural posture of this case, however, is different from that of

Wojahn, in which the appeal arose after a trial. Id. at 302. Because the Urdahls seek

review of a ruling on their motion to dismiss, the issue for the district court was whether

the petition states a claim for relief. See Minn. R. Civ. P. 12.02(e); Walsh v. U.S. Bank,

N.A., 851 N.W.2d 598, 604 (Minn. 2014). Cummins’s petition satisfies this standard,

notwithstanding the monuments marking the government lot line, because the applicable


                                            16
caselaw allows Cummins to pursue a BPL claim despite the existence of the monuments.

See Phillips v. Blowers, 281 Minn. 267, 269, 161 N.W.2d 524, 526 (1968); see also

Wojahn, 297 N.W.2d at 305. Thus, the district court did not err by not dismissing the

Cummins’s petition on this ground.

       In sum, the district court erred by entering judgment in favor of the Urdahls.

Cummins’s BPL claim is not barred by laches, and there are no alternative grounds on

which to affirm the judgment. Thus, the matter is remanded to the district court for trial

on the merits.

                                  II. Motion for Sanctions

       The Urdahls argue that the district court erred by denying their motion for

sanctions. Their motion was based on rule 11 of the Minnesota Rules of Civil Procedure

and section 549.211, subdivision 2, of the Minnesota Statutes. The purpose of these two

provisions is “to impose an affirmative duty on attorneys to investigate the factual and

legal underpinnings of a pleading and to deter bad-faith litigation.” Kalenburg v. Klein,

847 N.W.2d 34, 42 (Minn. App. 2014). A district court should not impose sanctions if “a

competent attorney could form a reasonable belief a pleading is well-grounded in fact and

law.” Leonard v. Northwest Airlines, Inc., 605 N.W.2d 425, 432 (Minn. 2000) (quotation

omitted), review denied (Minn. Apr. 18, 2000). This court applies an abuse-of-discretion

standard of review. Id. at 145.

       In this case, the Urdahls contend that Cummins did not engage in an investigation

of the boundary lines before filing his petition, made contradictory statements during the

course of litigation, and failed to introduce meaningful evidence demonstrating that the


                                            17
fence should be the boundary line. The district court denied the motion on the grounds

that Cummins previously had prevailed in asserting a BPL claim against Smith, whose

property is along the same fence to the north of the Urdahls.       The district court’s

reasoning is sound and is supported by the record. The district court had valid grounds

for finding that Cummins believed that he had a legal basis and a factual basis for his

petition and for finding that Cummins did not act in bad faith. See Whalen v. Whalen,

594 N.W.2d 277, 282 (Minn. App. 1999).           Throughout his deposition, Cummins

repeatedly stated that he believed the fence to be the boundary line, based on

acquiescence, regardless of the land surveys.    In addition, Cummins introduced the

deposition testimony of non-parties who expressed the belief that the fence is the

boundary. Moreover, we have concluded in this opinion that Cummins’s BPL claim is

not barred by laches. Thus, the district court did not err by denying the Urdahls’ motion

for sanctions.

       Affirmed in part, reversed in part, and remanded.




                                           18